                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                                        8:18CV329
                        Plaintiff,

        vs.                                                               ORDER

WERNER ENTERPRISES, INC.,

                        Defendant.

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                                        8:18CV462
                        Plaintiff,

        vs.

DRIVERS MANAGEMENT, LLC, and
WERNER ENTERPRISES, INC.,

                        Defendants.


        This matter is before the Court on the unopposed motions to consolidate filed in the above-
captioned cases. (Case No. 8:18CV329, Filing No. 34; Case No. 8:18CV462, Filing No. 12.) The
parties request that these cases be consolidated for purposes of discovery. Upon consideration,


        IT IS ORDERED:


        1.       The motions to consolidate (Case No. 8:18CV329, Filing No. 34; Case No. 8:
18CV462, Filing No. 12) are granted. EEOC v. Werner Enterprises, Inc. Case No. 8:18CV329
and EEOC v. Drivers Management, LLC, Case No. 8:18CV462 are consolidated for discovery
purposes only.


        2.       Counsel shall conduct discovery as if these consolidated cases are part of a single
case.
       3.      Case No. 8:18CV329 is hereby designated as the “Lead Case.”                Case No.
8:18CV462 is designated as the “Member Case.”


       4.      The Court’s CM/ECF System has the capacity for “spreading” text among
consolidated cases. If properly docketed, the documents filed in the Lead Case will automatically
be filed in the Member Case. To this end, the parties are instructed to file in the Lead Case all
further documents except those described in Paragraph 5 and to select the option “yes” in response
to the System’s question of whether to spread the text.


       5.      The parties may not use the spread text feature to file complaints, amended
complaints, and answers; to pay filing fees electronically using pay.gov; or to file items related to
service of process.


       6.      If a party believes that an item in addition to those described in Paragraph 5 should
not be filed in all the consolidated cases, the party must move for permission to file the item in
only one of the consolidated cases.


       7.      The parties are advised that the planning conference set in Case No. 8:18CV329
will occur as scheduled on January 15, 2019.


       Dated this 4th day of December, 2018.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                 2
